IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-50059
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

FERNANDO FEREZ,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. EP-96-CA-168-H
                        - - - - - - - - - -
                            June 4, 1998
Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Ferenando Ferez appeals from the district court’s order

denying his 28 U.S.C. § 2255 motion.    He argues that the district

court erred in denying his petition because the Government

committed prosecutorial misconduct by allowing a key witness and

confidential informant to abscond to Mexico, and he argues that

the Government committed prosecutorial misconduct during closing

arguments.     He further argues that he should have been granted an

evidentiary hearing on these claims.    We have reviewed the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-50059
                                  -2-

record, the parties’ briefs, and the district court’s opinion.

We find that Ferez’s § 2255 motion was procedurally barred

because (1) he did not establish cause for his failure to assert

these errors on direct appeal,    (2) nor did he establish any

resulting prejudice; (3) nor did he make any assertion of

manifest injustice, and (4) the Government invoked the procedural

bar in the district court.     See United States v. Shaid, 937 F.2d

228, 231-32 (5th Cir. 1991)(en banc); United States v. Guerra, 94

F.3d 989, 993 (5th Cir. 1996); United States v. Drobny, 955 F.2d

990, 994-95 (5th Cir. 1995).

     Samaniego’s absence at trial was not prejudicial because

Ferez’s own testimony introduced the evidence of entrapment that

allegedly would have been corroborated by Samaniego, but was

belied by his admission under cross examination that he had

agreed to the drug trafficking transaction because he thought it

would be profitable.   Furthermore, the prosecution’s comments on

closing argument did not substantially affect Ferez’s right to a

fair trial.   They did not have a substantial prejudicial effect

given the context of the entire trial and the evidence of Ferez’s

guilt was strong.   See United States v. Rodriguez, 43 F.3d 117,

123-24 (5th Cir. 1994); United States v. Garza, 608 F.2d 659, 662

(5th Cir. 1979).    Because the allegations contained in Ferez’s

habeas petition are contradicted by the record, and because he

failed to establish cause and prejudice for failing to raise

either alleged error in a direct appeal, no § 2255 hearing is
                           No. 97-50059
                                -3-

required.   See United States v. Fishel, 747 F.2d 271, 273 (5th

Cir. 1984).

     AFFIRMED.